Sykes, J.,
delivered the opinion of the court.
This suit was begun by petition of the state of Mississippi upon the relation of Boss A. Collins, attorney-general, praying the issuance of the writ of mandamus against appellants as members of the board of supervisors of Quitman county, to compel them to make an increase in the valuation of certain classes of real property upon the assessment roll in that county as follows; Cultivatable lands, ten per cént.; buildings and improvements thereon, ten per cent.; timbered lands, including timber, forty per cent.; uncultivatable lands, thirty-five per cent.; real estate in cities, towns, and villages, eighty per cent.; buildings and improvements therein, seventy per cent.; in accordance with an order of the state tax commission dated September 9, 1919, reading as follows:
"It appearing to the satisfaction of the state tax commission of the state of Mississippi, after visiting the several counties of the state, conferring with the assessors thereof, and studying the values of the various classes of property therein, the economic conditions thereof, and the methods employed by the assessors and supervisors in making and equalizing the assessments *792thereof, and after making a careful examination of the recapitulations of the assessment rolls of real and personal properties of the several counties and a comparison of the assessments therein contained, that it is necessary that the foregoing percentages be added to or taken from the assessments of the" various classes of real and personal properties on said assessment rolls of Quitman county, for the tax year of 1919, as shown by the foregoing statement (appearing on the reverse side hereof), in order that the assessments in said county be equal and uniform with those in the other counties in the state: It is therefore hereby ordered, in compliance with the requirements of chapter 98 of the Laws of 1916, as amended by chapter 135 of the Laws of 1918, that the foregoing percentages (appearing in the foregoing statement on the reverse side hereof) be and they are hereby added to or taken from the said assessments of the real and personal property of said county, respectively, as shown by said foregoing statement, and that the chairman of said commission mail a copy of these instructions to the board of supervisors of said county to proceed in accordance with the requirements of said chapter and amendment thereto, to make the changes in accordance with this order in the assessments rolls of real and personal properties of said county for the year 1919, overvaluing no property and equalizing the assessments so that every assessment will bear an equal proportion to value.”
The petition alleges that the total increase in the value of real property in Quitman county ordered by the state tax commission amounts to one million, ninety-six thousand, three hundred and four dollars; that the assessed value of the real property of this county, with the percentage of increase ordered by the state tax commission, would then only about equal in amount the assessed valuation of the real property as made by the tax assessor of that county; that the assessed *793valuation of real property in Quitman county as approved by the board is much less and much below the true value of such property, and that the assessed valuation of this property as approved by the board is much less than the assessed valuation of like property in other and adjoining counties of the state; that the increase in valuation v ordered by the tax commission on these classes will in none of them cause the same to be assessed at a value in excess of its true value, or in excess of the assessed valuation of like property in other and adjoining counties. The petition alleges the giving of the notice to the board of supervisors as required by law; that there was no protest by the board of supervisors against the increased valuation of these classes of property; or any dissatisfaction expressed by it as to the corrections and changes ordered by the state board, and no witnesses were appointed to appear do protest before the state board, in accordance with section 6, c. 98, Laws of 1916, creating and defining the duties of the state board.
The petition alleged a total failure upon the part of the board of supervisors to comply with its order. It further alleges that it is the plain ministerial duty of the board of supervisors to make the changes ordered and directed by the state tax commission; that the said board on October 7, 1919, passed an order declining and refusing to comply with the order of the tax commission and to make the changes.
A demurrer was filed to the petition and overruled by the court. It is unnecessary to state the grounds of the demurrer, as those material will be disclosed further on.
Upon the overruling of the demurrer the court issued the writ of mandamus directing the members of the board to comply with the order of the state tax commission and make the increases in the assessed valuation of the classes of property named. The president *794of the board was further ordered to call a meeting of the board as required by section 6, chapter 98, Laws of 1916, and at said meeting the board was ordered by the court to conform to the instructions of the state tax commission above set out, and to take all necessary steps to comply with the writ of mandamus and the instructions of the tax commission not later than the 19th day of November, 191,9’.
The state at a later date filed a petition in this ease citing briefly its history and stating, in substance, that the members of the board of supervisors of Quitman county had failed to obey the writ of mandamus, but had passed an order declining and refusing to comply with the directions of the court contained in said writ. In this petition it was asked that the members of the board of supervisors be adjudged in contempt of court and punished accordingly. A copy of the order of the board of supervisors was attached to this petition. This order of the board shows that they held a meeting as ordered by the circuit court, after due notice of same had been published. This order shows that the board took np for consideration the several classes of real property ordered increased by the state board; it shows that the board considered each and every individual assessment of property ordered increased and found that the objections presented by the several property owners were well founded, and sustained these objections and approved the assessments as previously made.
It further recites that the board had carefully examined the assessment of property of each of the foregoing classes, and having determined the assessable value of each specific item of property of each of said classes doth now order and adjudge the specific value of each item of property of each of the foregoing classes to be shown upon the assessment; roll aforesaid; that—
*795“The board of supervisors of Quitman county having approved the several assessments of the sundry items of real property of Quitman county, Miss., and in the exercise of their judgment and discretion having declined to increase the assessed valuation of the property belonging to the several individual property owners, finds itself unable to increase the grand total of aggregate value of the property of each of the said classes of property, and for that reason unable to comply with the order of the state tax commission directing a total of aggregate raise in the total valuation of the properties of the said several classes and unable to raise the aggregate valuations in compliance with the order of said tax commission.”
To this contempt proceeding the members of the board of supervisors filed an answer setting up, in substance, that they attempted to comply with the writ of mandamus by the meeting whose proceedings we have briefly above stated; that at said meeting they examined the several assessments of individual items of property as shown on the assessment roll, and attempted to determine the true, correct, and fair assessable value of each item of taxable real property, and to assess each item accordingly and in accordance with the law, the or der of the state tax commission, and the mandate of the circuit judge; that having done so the board found it impossible to increase the aggregate value of the several classes of real property to the extent directed unless the board should enter an order directing a horizontal increase in value; that such a horizontal raise would be violative of both the Constitution and statutory law, and contrary to the order and instructions of the state tax commission and of the .circuit court, and to make such an increase would result in the assessment of certain specific items of property greatly in excess of the true value of the property.
*796Defendants denied that they had disobeyed or disregarded the mandate of the court; that one of the duties and powers conferred upon them is to fix and deter-' mine and to adjudicate, as between the individual property owner and the state, the correct value of property for purposes of taxation, and to enter their judgment or finding upon the realty assessment roll of said county, and to make oath to the correctness of their judgment; that to the best of their knowledge, belief, and ability they have exercised their discretion in the discharge of this duty. Defendants then asked that the writ of mandamus he made more specific and certain, and that they desire to he informed whether or not they are to increase all property horizontally and are tó be denied the right to pass upon the valuation of specific items of property; that if it is not to he a horizontal raise the court or the tax commission is to point out the specific property upon which the increase is to he applied. The answer is quite voluminous, hut we have above set out the material parts of it.
The contempt proceeding’s were heard on the petition and exhibits and ■ the answer of the defendants and exhibits, and the defendants were adjudged to be in contempt of court for failing to fully comply with the writ of mandamus, and were sentenced to be confined in the county jail of Quitman county until they had complied fully with the writ of mandamus and the order of the state tax commission, and, in addition thereto, each member was sentenced to pay a fine of $10 for disobedience to the said writ.
By this appeal we are again called upon to construe the certain portions of chapter 98 of the Laws of 1.916 creating a state tax commission and defining its powers and duties. There is hut one real question involved in this appeal, and that is whether or not by this act the state tax commission is given the absolute authority to order the board of supervisors to raise or *797lower the assessments oil certain classes of property which in the judgment of the state tax commission are either over- or underassessed when compared with the property of the same classes in other counties. In other words, as between the state tax commission and the board of supervisors, which one of them has the superior or final judgment to say whether or not property or classes of property in a county are properly assessed, overassessed, or underassessed. It is the duty of the board of state tax commissioners to equalize the taxes among the different counties of the state. The board of supervisors is the equalizer of the assessments of the individuals. The state tax commission is the equalizer of the assessments among the different counties.
The powers to equalize assessments given both the board of supervisors and the state board are purely statutory. No constitutional privilege to equalize assessments is conferred upou the board of supervisors by the Constitution; neither .is any such power conferred upon the state tax commission. It therefore rests entirely with the legislature to bestow so much or so little of this power as it may see fit upon either board.
By section 112 of the Constitution property cannot be assessed for more than-its true value. This inhibition is binding upon both the state board and the board of supervisors. Prior to the passage of the state tax commission law the boards of supervisors were given power to equalize all taxes within their county. This discretion was vested in them, and a dissatisfied taxpayer was given the right to appeal in case he thought his' assessment improper.
Chapter 98 of the laws of 1916 (section 5) confers upon the board of state tax commissioners the power to examine the assessment roll of the several counties, to compare them for the purpose of ascertaining the *798tax valuation of the various classes of property as made in the respective counties of the state, and to ascertain if the same be reasonably uniform, and if it shall appear to this board that in any of the counties the taxable value fixed upon any one or more classes of property are not uniform with the same classes of property in other counties, the board of state tax commissioners must investigate the facts and are authorized to adjust and equalize the same, either by adding a fixed per centum to the assessed valuation of any class of property which is too low, provided such raise shall not exceed the actual value of the property in any case, or correspondingly they may order a reduction. They must then notify the president of the board of supervisors of the county affected that the county valuation upon these classes of property shall be raised or lowered. Under this section the state tax commission board is given the authority to pass upon the valuations of the classes of property as shown by the assessment rolls of the different counties, and to order an equalization of . these assessments either by ordering an increase or a decrease in the assessment of certain classes of property in certain counties.
Section 6. of this act provides for the calling by the president of the board of supervisors of a meeting of the board in the county ordered to change its assessment. This section then provides that—
“At the said meeting the said board shall correct the county valuation upon the class or classes of property specified by the board of state tax commissioners, so as to make the same conform to the findings of the said board of state tax commissioner's by applying uniformly to the specified class or classes of property the fixed increase or of decrease specified by the said board of state tax commissioners, and by raising or lowering all the individuals’ returns of all the taxpayers of the *799county upon the specified class or classes of property accordingly. ’ ’
When a meeting of a board of supervisors is held in pursuance of this part of section 6 it is the duty of the board to consider the individual assessments of the taxpayers whose .property is affected by the order of the state board of equalizers. Each individual taxpayer of this class has a right to be heard before the board, and it is the duty of the board to equalize among these individual taxpayers the assessment of their taxes on the classes of property affected. If by this equalization, however, the aggregate amount ordered to be increased on this class of property by the board of state tax commissioners is not thereby raised, then the board of supervisors must distribute equitably among this class of taxpayers an increase in their assessments which will produce the amount of money called for by the order of the state tax commission. Assuming that the board has equalized the assessment among the individuals of the classes of property to be affected by. this increase, and that in this equalization the aggregate amount called for by the order of the state board has not been raised, then there is nothing left for the board of supervisors to do except to apply a horizontal raise to the property of this class. By this law the decision of the board of state tax commissioners as to the value of the classes of property of the various counties is binding upon the boards of supervisors. By section 6 of this act it is further provided that where there is a contest before the board of state tax commissioners by the board of supervisors:
“The decision of the board of state tax commissioners then made shall be final and upon the rendering of their decision it shall be the duty of the board of supervisors to immediately revise and correct the county valuation, in, the manner herinbefore in this section contemplated and provided. The revised and corrected *800property valuations thus made shall be the fixed and legal valuation of the property for the payment of taxes, and it shall be the duty of the taxpayer to pay his taxes thereon accordingly. ”
In other words, as between the board of state tax commissioners and the board of supervisors, the decision of the board of state tax commissioners ordering an increase in the value of certain classes of property is final. There is no discretion vested in the board of supervisors about making this increase. It is its duty to do so. As between these two boards, the state tax commissioners has the power to find and say what the true valuation of the classes of property named in its orders are, and this judgment is final so far as the board of supervisors is concerned. It must accept this finding of the state tax commission whether it thinks it too much or too little. So far as any discretion in this matter is concerned, by this act creating the tax commission this discretion is expressly taken away from the board of supervisors and vested in the státe tax commission, when the board of supervisors meets to comply with the orders of the state tax commission it has no discretion whatever in raising the requisite amount of revenue on the class of property therein named in the order of the state tax commission. Its only discretion is to again go into the question of equalizing the relative value of this class of property among the individual taxayers. When this equalization has been made and the amount called for by the order of the state tax commission has not been raised, then the balance of this amount must be raised by the board of supervisors by applying equitably what would then necessarily be' a horizontal raise to this class of property.
In other words, by chapter 98 of the Acts of 1916 the state tax board is given the final decision, as between these two boards’,as to the assessable valuation of the *801classes of property mentioned in its order. When equalization among individuals has been made, the board of supervisors then merely has a ministerial duty to perform, to raise horizontally the balance due as called for by the order of the state tax board. The aggrieved taxpayer, if by this order of the state tax board his property is overassessed, is given a right of appeal by chapter 120 of the Laws of 1918; amending section 81 of the Code of 1906.
In the case of State v. Wheatley, 113 Miss. 555, on page 592, 74 So. 427, on page 430, in construing section 6 of this act, the court, through Judge Stevens, said:
“By the terms of this section the board of supervisors are not directed to increase every individual taxpayer and fix an arbitrary percentage, but distributes the burden of increase amongst the individual taxpayers within the class of property affected by the order. . . . In accomplishing this increase of total valuation, the board of supervisors are accorded the absolute right to distribute the burden of increase uniformly amongst the taxpayers of that class.”
Again, on page 593 of 113 Miss., on page 31 of 74 So.:
“As to the class of property upon which the increase is ordered, there is no final adjudication until the local board has complied with the order of the state board. In complying with this' order, the local board is not denied the right to hear the complaints of individuals, and to refuse to increase the assessment of any particular individual whose property is already assessed at actual value. This does not necessarily mean that the local board should not increase the grand total of the class. It is their duty to increase the grand total of the class in accordance with the instructions of the state board, but in making the increase to distribute the burden equitably amongst the members of that class. ’ ’
*802Again, at the bottom of page 595 of 113 Miss., on page 432 of 74 So., in construing the latter part of section 6 of this act, it is said:
“Certain it is that if the state board refuses to rescind the order the local board must return to their county and make the corrections; and in doing so it is their duty to equalize the additional increase of burden amongst the taxpayers affected by the order. . . . The statute under review in no wise undertakes to equalize as between individuals, but exclusively between counties. At the same time it does not either expressly or by implication supersede the jurisdiction of the local board to equalize as between individuals, and nowhere does it take away the right of the individual to an appeal.”
It is contended by the appellants that by the order of the state board of equalization the board of supervisors were enjoined in the last clause of this order to overvalue no property and equalize the assessment so that every assessment will bear an equal proportion to value. This part of the order merely means that they must not overvalue any property of the individual when considered ins connection with the value of the same property of other individuals in the county. In other words, that they must be careful to equalize the value of the individuals in the county, and if the property of one be overvalued when considered in connection with the property of another, this overvaluation or inequality should be corrected. Section 112 of the Constitution carries this same inhibition, as also docs section 5 of the Act of 1916, chapter 98, which reads as follows:
“Provided, such raise shall not exceed the actual value of the property in any case.”
' This adds nothing to and takes nothing from the order of the commission, but is merely a part of the constitutional and statutory law of the state which prohibits the overvaluing, of property for taxation.
*803Chapter 88 of the Laws of 1916 was amended by chapters 135 and 228 of th Laws of 1918. These amendments are not before us in this case. Under section 6, chapter 98, Laws of 1916, it is mandatory upon the board of supervisors to make the increase in the aggregate value of the classes of property affected in accordance with the order of the board of state tax commissioners. They have no discretion whatever in the matter. It is their duty to comply with this order.
The state had no plain, adequate, and speedy remedy in the ordinary course of law by which it could compel this board to comply with this order; consequently mandamus was the proper remedy to pursue. The same remedy was pursued in the Wheatley Case, supra. Moreau v. Grandich, 114 Miss. 560, 75 So. 434; Herbon v. Lawrence Co., 109 Miss. 397, 69 So. 209, L. R. A. 1916B, 622. Ann. Cas. 1917E, 410; Ross v. Wimberly, 60 Miss. 345; Klein v. Smith Co., 54 Miss. 254.
The judgment of the lower court finding the defendants to be in contempt of court is affirmed. Their terms of office however having expired, that part of the order remanding them to jail is stricken out. Affirmed, with this modification.

Affirmed conditionally.